. MAR 2 ?,'12012

STATE OF VERMONT
anMnNT
SUPERIOR COURT-ENVIRONMENTAL DIVISION SUPER¢OF;; CCURT
ENv!RoNMEN?rAL amson

}
Town of Hartforcl v. Marc & Susan Wood } Docl155 Vt. 126, 131-32 (1990).

 

Appellant here has certainly committed serious zoning violations and has done so after
repeated notices and demands from the Town that he cease his non-compliant construction
Appellant continued the construction of his non-complying retaining wall and building
renovation long after receiving the Town’s various notices including the 2010 NOV. The
standards authorizing injunctive relief established in Carp_enter have unquestionably been met

here We therefore direct that the Woods remove the offending wall and cease all development

18

activities on their Parcels We specifically enjoin the Woods from conducting development on
their Parcels until they have received permit authority to do so.

We now turn to the Town's request that penalties also be assessed against Appellant for
his zoning violations12 Vermont municipalities are authorized to enforce their zoning
regulations and to prosecute individuals who violate those regulations See 24 V.S.A. §§ 4451,
4452, 4454. ln addition to the injunctive relief authorized by these statutory provisions
Vermont municipalities are also authorized to demand that a zoning violator pay a fine of up to
$100.00 for each day the zoning regulation continues 24 V.S.A. §4451(a). `The municipality is
required to give prior notice and an opportunity to cure of ”at least seven days’ warning notice
by certified mail.” l;i. This Court is charged with determining what level of fine should be
assessed against the zoning violator. l_d.

Section 4451(a) provides us with some parameters for an appropriate penalty by
establishing that this Court may impose a penalty of l’not more than $100.00 per day for each
offense.” We have held that this provision implies that ”we reserve a fine of $100.00 per day for
the most egregious of zoning infractions.” ln re Huntington NOV Appeal and Town of
Bradford v. fluntington, Nos. 204-8-06 Vtec and 209-9-06 Vtec, slip op. at 8 (Vt. Envtl. Ct. l\/lar.
18, 2008) (Durl167 Vt. 514 (1998). fines
authorized by 24 V.S.A § 4451(a) are civil in nature; they must not be punitive and they must be
"’rationally related to the damages suffered from landowner's violation of [the] Town's bylaw."
_l£i. at 528. lt is beyond dispute that, in light of Appellant’s persistent avoidance of his
obligations to abide by Permit #99-1180 and the applicable Regulations the Town has incurred
considerable expense including expenditures for both legal services and staff time and
resources to compel Appellant’s compliance and that Appellant’s continued non-compliance
puts neighboring properties and people at risk of suffering considerable damages

As discussed above Appellant has committed serious zoning violations and Appellant's
construction of the non-conforming retaining wall and other improvements represent some of
the most egregious zoning violations this Court has witnessed Therefore even in light of the
injunctive relief we are also imposing against the Woods we conclude that in this instance a

fine of $100.00 per day is appropriate Thus, we assess a total fine against Appellant as ~~a

 

12 We decline to impose penalties against Susan Wood, since she was not named in nor sent a copy of the 2010

NOV. We interpret 24 V.S.A. § 4451(a) as requiring those steps in order for a municipality to seek penalties against
a zoning violator. `

19

consequence of his zoning'violations and the violations as represented in the 2010 NOV, of
$51,300.00. This fine assessment will at least partially reimburse the Town for what Appellant
caused the Town and its officers to expend in public monies time and effort in response to his

serious zoning violations

C. Completeness of Applications #12-10 and #13-10

 

By his Application #12-10 Appellant sought a ”[pjermit to bring [hisj property into
compliance with Zoning Reg's [sicj as it pertains to the Retaining Wall." Town Exhibit 18. ln
support of this application Appellant attached copies of his prior site plan dated October 1,
1998, and his engineer’s design for the wall Appellant first proposed, consisting of dry-laid
stone Appellant did not construct that wall, as he readily admitted at trial. He also attached to
Application #12-10 a copy of a letter from his engineer, dated l\/larch 6, 2007, in which his own
engineer advised that ”[t]here is a difference between the plans and the constructed wall . . . .”
Town Exhibit 18,

Appellant offered no details of the wall he actually constructed nor of the corrections or
modifications he intended to complete to bring his Wall into compliance with the Regulations.
Appellant has left the Zoning Administrator, the ZBA, and this Court to wonder what specific
work he intends to perform to ensure compliance with the Regulations.

Because of the location and height of Appellant's wall, he was required to provide
”certification by 'a professional engineer on [the wall’s] design structural stability, and
construction.” Regulations §260-28(D) (requiring such certification for retaining walls more
than 42 inches high). Appellant provided none of these certifications As is authorized by
Regulations § 260-51, the Town employed an engineer to conduct ”an independent technical
review" of Appellant's application submissions and the wall he actually constructed That
engineer provided the most credible assessment of Appellant's retaining wall and confirmed
that Appellant's current applications (both Applications #12-10 and #13-10) fail to provide the
necessary certifications and specifications that would ensure that whatever wall Appellant
hoped to complete would be safe and_in compliance with the Regulations. We conclude that
Appellant’s Application #12-10 is materially deficient The Zoning Administrator was
obligated to deem this application incomplete and return it to Appellant

We reach a similar conclusion as to Application #13-10. Appellant's plans to develop

the Diner Parcel for single-family use rely upon the wall that he has already constructed on that

20

Parcel. That wall violates the Regulations and does not comply with Permit #99-1180, which
had expired at the time Appellant submitted Application #13-10. When Appellant submitted
this application he failed to provide any of the engineer certifications and design specifications
for the wall he had actually built or for the wall as modified by work he intended to complete
As the Zoning Administrator properly concluded no development may be allowed on the
Diner parcel, or either of the Woods’ Parcels for that matter, without Appellant first providing
the necessary engineering designs and certifications concerning the retaining .wall. We
conclude that Appellant’s Application #13-10 is materially deficient The Zoning Administrator
was obligated to deem this application incomplete and return it to Appellant

Conclusion
Accordingly, based on the foregoing, the following is hereby ORDERED and
AD]UDGED:

A. Marc Wood's applications to bring his retaining wall on the Club Parcel into
compliance (Application #12-10) and to develop a single-family dwelling on the
Diner Parcel (Application #13-10) are incomplete since neither application
includes the necessary engineering details or design specifications for his
retaining wall, either as actually constructed or as proposed and neither
application includes the necessary certifications by a Vermont licensed engineer.
We therefore DEEM BOTH APPLICATIONS INCOMPLETE.

B. The notice of alleged zoning violations dated.l\/larch 19, 2010 and served upon
Marc Wood by the Town of Hartford Zoning Admjnistrator, has a sufficient
factual and legal foundation and is therefore UPHELD. As a consequence of
committing the zoning violations evidenced by the 2010 notice of violations
l\/larc Wood shall pay to the Town of Hartford penalties in the total amount of
$51,300.00.'

C. As a consequence of the zoning violations they committed or allowed to be
committed on their Diner and Club Parcels, l\/larc and Susan Wood are hereby
ORDERED to immediately cease all construction activities and other
development on their Parcels and not begin any development on those Parcels
without first consulting with the Town of Hartford Zoning Administrator to
determine if a zoning permit is required for their proposed activities lf a permit
is necessary, l\/larc and Susan Wood cannot begin such development without first
submitting a complete application for a zoning permit to the Town of Hartford
Zoning Administrator or the appropriate municipal panel and receiving the
necessary permits Any future development on these Parcels shall only occur in
strict conformity with any issued and outstanding zoning permits

D. l\/larc and Susan Wood shall remove the retaining wall located on the Diner and
Club Parcels and all other unauthorized improvements on these Parcels either
themselves or by hiring a qualified third-party contractor to do so. ln the event

21

that either l\/larc or Susan Wood, or the both of them, conduct this removal work
themselves they shall hire a professional engineer, licensed by the State of
Vermont, to conduct daily inspections of all the work they conduct Whether the
Woods conduct the removal Work themselves or hire a qualified third-party
contractor to do so, they must also hire a Vermont licensed professional engineer
to file weekly reports with the Town of Hartford Zoning Administrator, detailing
and certifying the removal work conducted each week until such work is
complete _Such certifications shall specify the work completed since any prior
certification and disclose any material deviations from any engineering plans
approved by the Town. '

. Prior to beginning the removal Work directed in jj D, above l\/larc and Susan
Wood shall cause a Vermont licensed professional engineer to submit to the
Zoning Administrator a plan for the safe removal of the wall and unauthorized
improvements on the Diner and Club Parcels as well as a bank stabilization plan
that will dictate necessary safety precautions to be taken both during the removal
period and after removal Both of these plans must be submitted in writing, to
the Town of l-lartford Zoning Administrator thirty days after the engineer is
selected in accordance with jjjj F and G, below. The removal work directed in
jj D, above must be completed in conformance with these plans and cannot
commence until thirty (30) days after receipt of the plans by the Zoning
Adrninistrator or until the Town approves such plans (whichever date is later),
as described in jj H, below.

. The engineer whom the Woods employs for all of the work directed in jjjj D and
E,-above, is subject to the approval of the Town lf the parties are unable to agree
on the engineer to be employed each party shall submit the names and resumes
of one or more engineers acceptable to them to the Court and the Court will
thereafter select the engineer that the Woods shall employ to complete this work.

. l\/larc and Susan Wood shall submit to the Town of Hartford Zoning
Administrator the name and resume of the engineer they wish to employ for all
of the work directed in jjjj D and E, above within thirty (30) days after the
judgment Order that accompanies this Decision becomes final. lf it wishes to do
so, the Town shall then have fifteen (15) days to give written notice to the Woods
of its rejection of their engineer. lf the Town provides a timely notice of its
rejection of the Woods’ engineer, an engineer shall be selected pursuant to jj F,
above

. The Town shall have thirty (30) days from its receipt, as directed in jj E, above of
the engineer’s plans to give written notice to l\/larc and Susan Wood and their
engineer of any concerns or objections to such plans The lack of such written
notice from the Town shall constitute its approval of the plans lf the Town
raises concerns about or objections to the plans Marc and Susan Wood shall
work with the Town to resolve the issues in a timely fashion and to adjust the
plans if necessary, so that the rl`own is able to approve them, lf the parties are
unable to resolve any material disagreement as to the design plans the parties
shall submit their disagreement for resolution by the Court

22

l. The engineer’s plans required in jj E, above shall specify a reasonable period of
time for the removal and bank stabilization work to begin and be completed ln
the event that the engineer specifies more than sixty (60) days the engineer must

_ Specify the reasons for the delay.

j, Cnce all work is completed Marc and Susan Wood shall employ the engineer to
conduct the necessary final site inspections so that the engineer may certify to the
Town and this Court that all work necessary for the removal of the retaining wall
and unpermitted improvements is complete and the resulting earthen bank is
stable

This completes the current proceedings before this Court A V.R.C.P. 58 judgment

Order accompanies this Decision.

Done at Berlin, Vermont, this 27th day of l\/larch, 2012.

 item

Thomas S. Durkin Environmental judge

 

23